DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 25, 2022 has been entered. Claim 18 remains pending in the application.  Claims 1-17 are canceled. Newly added claims 19-37 are pending in the application.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered.

Applicant’s argument (REMARKS page 8) about the objections to claims 1,5,16, and 19 could be a typographical error because there is no claim 19 in the claims and the previous Office Action objects to claims 1-3, 6, 9, and 12-14 instead of claims 1, 5, 16, and 19.  Since claims 1-17 are canceled in the amendment, Examiner withdraws the objections after the amendment. 

Regarding Applicant’s argument (REMARKS page 8) about the rejections under 35 U.S.C. §112(b), Examiner withdraws the rejections after the amendment since claims 1-17 are canceled.

Regarding Applicant’s argument (REMARKS pages 9-11) about claim 18, Examiner maintains previous rejections because: 1) for “each antenna configured to generate a single beam” (REMARKS page 9 lines 10-11 and from page 9 line 16 to page 10 line 2), Vacanti discloses “a conventional electronically scanned array (ESA) radar with a single scanned transmit and receive beam” (see [0023] lines 1-3). The typographical error “[0023] lines 4-5, single, beam” in previous Office Action is corrected to “[0023] lines 2-3, single, beam” in this Office Action. For further clarification, Vacanti Fig.1A item 42 (transmit beam), 44C (receive beam), paragraph [0035] line 8 (transmit beam 42, receive beam 44C) are added in this Office Action to address “each antenna configured to generate a single beam”. 2) for “wherein the second electronically-steered phased array antenna is configured to act as a communication link” (REMARKS page 9 lines 12-13 and from page 10 line 3 to page 11 line 2), Vacanti discloses “a communication medium such as a signal or carrier wave” in paragraph [0116] lines 6-7 from bottom. The “carrier wave” is “communication link” from satellite signal. The typographical error “[0116] lines 6-7” in previous Office Action is corrected to “[0116] lines 6-7 from bottom” in this Office Action. For further clarification, Vacanti paragraph [0117] lines 14-16 (wireless technologies, radio, included in, medium) is added to address the “communication link” in this Office Action.

 Regarding Applicant’s argument (REMARKS pages 9-11) about “wherein the single beam is scanned using an up, down, and conical motion to determine general beam direction” in original claim 5, Lalezari discloses that beams located in a ring, which include up, down, and circular around longitude axis (see Lalezari col.5 lines 13-17). The beam is scanned through the field of view (see Lalezari col.9 lines 41-42).  For further clarification, Examiner uses a new prior art CN109921197 in this Office Action.

 Applicant’s argument (REMARKS pages 14-16) about newly added claims 19-37 after the amendment are moot based on the new ground rejections.



Claim Objections
Claims 23 and 37 objected to because of typographical error: “difference pattern” in line 2. It appears that it should be “the difference pattern”.  Appropriate corrections are required.

Claim 26 objected to because of typographical error: “a difference beam pattern” in line 4. It appears that “a” should be “the”.  Appropriate correction is required.

Claim 31 objected to because of typographical error: “single beam” in line 1. It appears that it should be “the single beam”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (U.S. Patent No. 2018/0259641, hereafter Vacanti).
Regarding claim 18, Vacanti discloses that a method for monopulse tracking ([0007] line 2, method; [0109] lines 6-7 from bottom monopulse, tracking), comprising: 
using a first and second electronically-steered phased array antenna (Fig.3, one from item 18 with antenna elements of item 24, the other one from item 20 with antenna elements of item 32; [0022] lines 7-8, phased array; [0036] line 4, transmit array, receive array; [0041] line 3, steer; [0042] lie 3, electronically, beams), 
each antenna configured to generate a single beam {[0023] lines 2-3 (single, beam); Fig.1A item 42 (transmit beam), 44C (receive beam), paragraph [0035] line 8 (transmit beam 42, receive beam 44C))}, 
wherein the first electronically-steered phased array 10antenna is configured to perform monopulse tracking ([0003] line 15, tracking; [0012] lines 11-12, monopulse, transmitted pulse; [0036] line 4, transmit array, receive array), and 
wherein the second electronically- steered phased array is configured to act as a communication link {[0116] lines 6-7 from bottom (communication, medium, carrier wave); [0117] lines 14-16 (wireless technologies, radio, included in, medium); A person of ordinary skill in the art that wireless signal is transmitted and received via antenna}.

Claims 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland et al. (U.S. Patent No. 2019/0331800, hereafter Espeland) in view of Yu (U.S. Patent No. 2003/0020646, hereafter Yu), Lalezari et al. (U.S. Patent No. 6771218, hereafter Lalezari), and Guan et al. (Chinese Patent No. 109921197, hereafter Guan).
 Regarding claim 19, Espeland discloses that a method for signal tracking (abstract lines 1-3, method, signal tracking, satellite) comprising: 
using an electronically-steered phased array antenna to generate a beam ([0070] lines 1 (directional antenna), 7-8, steered, by, electronic means; [0104] line 4, phased array antenna), the beam configured to connect to a beacon signal, wherein the beacon signal is coupled to a satellite ([0070] lines 12-13, tracking, satellite, beacon, signal); 
using the beam to track the satellite as the satellite moves {[0070] lines 1 (directional antenna system), 3 (moving platform), 12-13 (tracking, satellite, beacon); [0004] lines 7-8, communication-on-the-move}, 
causing the electronically-steered phased array antenna to lock in a direction of the satellite ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal);
However, Espeland does not explicitly disclose monopulse sensing, single beam, and sum-difference beam, as well as error signal. In the same field of endeavor, Yu discloses that 
monopulse tracking ([0005] line 4, monopulse; [0012] lines 7-8, tracking radar);
single beam ([0012] lines 9-10, one beam, for, transmission);
creating a summation beam and a difference beam, each beam configured to create a pattern ([0005] lines 10-11, sum-difference, beamformer, sum, difference, beam, patterns); 
comparing the summation pattern and the difference pattern to generate an error signal {[0013] Eq.(1)}; 
minimizing the error signal to zero ([0013] lines 7-10, sum beam pattern, maximum, at, boresight, difference beam pattern, zero, at, boresight),
using the summation pattern and difference pattern for monopulse tracking {[0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Espeland with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
However, Espeland and Yu do not explicitly disclose coarse acquisition. In the same field of endeavor, Lalezari discloses that
using coarse acquisition (col.4 lines 12-13, amplitude, comparison, coarse data), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Lalezari to roughly determine location first. Doing so would use amplitude information from beams, as recognized by Lalezari (col.10 lines 42-44).
However, Espeland, Yu, and Lalezari do not explicitly disclose beam scan using an up, down, and conical motion. In the same field of endeavor, Guan discloses that
wherein the single beam is scanned using an up, down, and conical motion to determine general beam direction {page 2 lines 26-27 (main lobe, up and down, lobe conical motion)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Lalezari with the teachings of Guan to make antenna main lobe offset parabolic axes. Doing so would make the beam scanning within small angle range so as to search target of tracking target, as recognized by Guan {page 2 lines 27-28 (lobe, within, small angle, scanning, to search, tracking target)}.

Regarding claim 23, which depends on claim 19, Espeland does not explicitly disclose monopulse sensing and sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising: 
using the summation pattern and difference pattern for monopulse tracking {[0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)}, wherein four quadrants are identified around the single beam for azimuth and elevation comparison ([0017] lines 11-17, quadrant beam, Dx, Dy, center, azimuth angle, elevation angle; [0019] lines 9-10, azimuth difference, elevation difference); 
identifying an acceptable deviation angle for which the single beam can stray within an N dB limit {[0016] lines 4-7, accuracy, monopulse ratio, maintained, adaptively suppressing (for N dB limit), interference; [0017] lines 13-14, Dx, Dy}; 
jittering the summation beam randomly within the N dB acceptable deviation angle {[0016] lines 4-5, accuracy, monopulse ratio, maintained (for acceptable), adaptively}, allowing the summation beam to traverse within each of the four quadrants {[0019] Eq.(8)}; 
activating the difference beam at a same position as the summation beam {[0019] Eq.(9), Eq.(10)}; 
determining an error signal {[0021] Eq.(11), Eq.(12)}; and 
making position corrections to allow for continued tracking of the satellite ([0033] line 9, undistorted estimated, monopulse ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Lalezari, and Guan with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target, reject unwanted clutter or jamming, and suppress jammer interference, as recognized by Yu ([0003] lines 5-7; [0040] lines 4-7).
However, Espeland, Yu, and Guan do not explicitly disclose fine acquisition. In the same field of endeavor, Lalezari discloses that
using fine acquisition {col.4 lines 10-11, phase, comparison, fine, high resolution, data}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Guan with the teachings of Lalezari to determine location using phase information. Doing so would provide higher resolution data relating to location, as recognized by Lalezari (col.5 lines 33-34, phase comparison, parameter, refined; col.10 lines 37-40, compare, phase, high resolution).

Regarding claim 25, which depends on claims 19 and 23, Espeland does not disclose sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising: 
providing the summation beam with a pre-arranged traversal pattern, such that each of the four quadrants are visited equally {[0019] Eq.(8)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Lalezari, and Guan with the teachings of Yu to use sum beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect direction of arrival of the desired target without bias, as recognized by Yu ([0003] lines 5-7; [0016] lines 11-13, sub-array beam, sum, determine, DOA, unbiased angle estimation, achieved).

Claims 20-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Lalezari, and Guan as applied to claim 19 above, and further in view of Vacanti.
Regrading claim 20, which depends on claim 19, Espeland, Yu, Lalezari, and Guan do not detail the amplitudes and phases of antenna elements in phased array antenna. In the same field of endeavor, Vacanti discloses that in the method, 
the electronically-steered phased array antenna further comprises 64 elements {Fig.3, more than 64 antenna elements; [0041] lines 3(steer), 6 (antenna element); [0042] line 3 (electronically, beams)}, 
wherein each element has a specific amplitude and phase {[0041] line 6 (apply, phase shift, to , each, antenna elements); [0033] lines 11-12, adjusting, amplitude, across, array}, and 
wherein the electronically-steered phased array antenna is operating in Ku-Band between 11-13 Ghz ([0033] line 1 from bottom, Ku, band).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Lalezari, and Guan with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regrading claim 21, which depends on claims 19-20, Espeland, Yu, Lalezari, and Guan do not detail the amplitudes and phases of antenna elements in phased array antenna. In the same field of endeavor, Vacanti discloses that the method further comprising: 
programming the amplitude and phase of each of the elements ([0022] lines 7-8, digital, phased array; [0027] line 2, electronically steered; [0033] lines 11-12, adjusting, amplitude, across, array, software control); 
applying various amplitude and phase tapers across the electronically-steered phased array antenna {[0022] lines 17-18, various, beam; beam is built by amplitude and phase; [0033] lines 6 (phase shift), 11-12 (amplitude taper, across, array)}; and 
using the phase tapers to create the summation and difference beam patterns synthetically {[0033] line 6, control, beam steering, by, phase shifting; [0044] lines 3-4 from bottom, summed, combined}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Lalezari, and Guan with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regarding claim 24, which depends on claim 19, Espeland discloses that the method further comprising: 
the second array is configured to act as a communication link ([0140] lines 2-3, stabilized, satellite communication antenna).
However, Espeland, Yu, Lalezari, and Guan do not explicitly disclose usage of antenna array. In the same field of endeavor, Vacanti discloses that
using a first and second electronically-steered phased array antenna array (Fig.3, one from item 18 with antenna elements of item 24, the other one from item 20 with antenna elements of item 32; [0022] lines 7-8, phased array; [0036] line 4, transmit array, receive array; [0041] line 3, steer; [0042] lie 3, electronically, beams), 
wherein the first array is configured to perform monopulse tracking ([0003] line 15, tracking; [0012] lines 11-12, monopulse, transmitted pulse; [0036] line 4, transmit array, receive array), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Lalezari, and Guan with the teachings of Vacanti to two antenna arrays. Doing so would transmit an electronically steered antenna beam for variety of operation modes for tracking and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0109] lines 18-19, monopulse beams, [0113] lines 4-5 receive antenna, arranged quadrant).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Lalezari, Guan, and Vacanti as applied to claims 19-21 above, and further in view of Preikschat et al. (U.S. Patent No. 4768034, hereafter Preikschat).
Regrading claim 22, which depends on claims 19-21, Espeland, Yu, Lalezari, Guan, and Vacanti do not disclose transmitted pulse rate. In the same field of endeavor, Preikschat discloses that the method further comprising: 
generating a unique beam pattern every 20 microseconds (col.12 line 16, 32.8 microsecond).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Lalezari, Guan, and Vacanti with the teachings of Preikschat to transmit pulse at certain rate (e.g. about 20 microsecond). Doing so would provide enough time for transmitted signal returned from object within searching range (e.g. satellite orbit height), as recognized by Preikschat {col.12 lines 12-14, time, long enough, pulses, return from, object, in diameter}.

Claims 26-28, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Preikschat, and Guan.
Regarding claim 26, Espeland discloses that a system for signal tracking ([0009] line 2, system; [0010] 5-6, satellite signal searching, tracking) comprising: 
an electronically-steered phased array antenna ([0070] lines 1 (directional antenna), 7-8, steered, by, electronic means; [0104] line 4, phased array antenna);
causing the electronically-steered phased array antenna to lock in place ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal).
However, Espeland does not explicitly disclose monopulse sensing and sum-difference beam, as well as error signal. In the same field of endeavor, Yu discloses that 
monopulse tracking ([0005] line 4, monopulse; [0012] lines 7-8, tracking radar);
an electronically-steered phased array antenna configured to synthesize a summation beam pattern and a difference beam pattern ([0005] lines 10-11, sum-difference, beamformer, sum, difference, beam, patterns) from a single beam ([0012] lines 9-10, one beam, for, transmission), the summation beam pattern and the difference beam pattern configured to generate an error signal {[0013] Eq.(1)};
the electronically-steered phased array antenna configured to minimize the error signal to zero ([0013] lines 7-10, sum beam pattern, maximum, at, boresight, difference beam pattern, zero, at, boresight); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Espeland with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
However, Espeland and Yu do not disclose transmitted pulse rate. In the same field of endeavor, Preikschat discloses that  
beam in microseconds (col.12 line 16, 32.8 microsecond), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland and Yu with the teachings of Preikschat to transmit pulse at certain rate (e.g. about 20 microsecond). Doing so would provide enough time for transmitted signal returned from object within searching range (e.g. satellite orbit height), as recognized by Preikschat {col.12 lines 12-14, time, long enough, pulses, return from, object, in diameter}.
However, Espeland, Yu, and Preikschat do not explicitly disclose beam scan using an up, down, and conical motion. In the same field of endeavor, Guan discloses that
wherein the single beam is scanned using an up, down, and conical motion to determine general beam direction {page 2 lines 26-27 (main lobe, up and down, lobe conical motion)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, and Preikschat with the teachings of Guan to make antenna main lobe offset parabolic axes. Doing so would make the beam scanning within small angle range so as to search target of tracking target, as recognized by Guan {page 2 lines 27-28 (lobe, within, small angle, scanning, to search, tracking target)}.

Regarding claim 27, which depends on claim 26, Espeland does not explicitly disclose sum-difference beam. In the same field of endeavor, Yu discloses that in the system,
 four quadrants are identified around the single beam for azimuth and elevation comparison ([0017] lines 11-17, quadrant beam, Dx, Dy, center, azimuth angle, elevation angle; [0019] lines 9-10, azimuth difference, elevation difference), 
an acceptable deviation angle is identified for which the single beam can stray within an N dB limit {[0016] lines 4-7, accuracy, monopulse ratio, maintained, adaptively suppressing (for N dB limit), interference; [0017] lines 13-14, Dx, Dy}, 
the summation beam is jittered randomly within the N dB acceptable deviation angle {[0016] lines 4-5, accuracy, monopulse ratio, maintained (for acceptable), adaptively}, 
the summation beam is allowed to traverse within each of the four quadrants {[0019] Eq.(8)}; 
the difference beam is activated at a same position as the summation beam {[0019] Eq.(9), Eq.(10)}, 
an error signal is determined {[0021] Eq.(11), Eq.(12)} and 
position corrections are made to allow for continued tracking ([0033] line 9, undistorted estimated, monopulse ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Preikschat, and Guan with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target, reject unwanted clutter or jamming, and suppress jammer interference, as recognized by Yu ([0003] lines 5-7; [0040] lines 4-7).

Regarding claim 28, which depends on claims 26-27, Espeland discloses that in the system, the single beam is configured to
maintain a radio frequency link to a beacon signal, and wherein the beacon signal is coupled to a satellite ([0070] lines 12-13, tracking, satellite, beacon, signal), 
causing the electronically-steered phased array antenna to lock in a direction of the satellite ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal) when the error signal is minimized to zero (see rejection of claim 26).

Regarding claim 31, which depends on claim 26, Espeland discloses that in the system,
single beam is synthesized using radio frequency {[0070] lines 4 (radio wave), 12-13 (tracking, satellite, beacon, signal)}.

Regarding claim 32, which depends on claim 26, Espeland does not explicitly disclose digital beamforming. In the same field of endeavor, Yu discloses that in the system,
the single beam is synthesized in a digital domain using digital beam forming ([0031] line 2, digital, beamformer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Preikschat, and Guan with the teachings of Yu to use digital beam forming. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Preikschat, and Guan as applied to claims 26-28 above, and further in view of Vacanti.
Regarding claim 29, which depends on claims 26-28, Espeland, Yu, Preikschat, and Guan do not detail the amplitudes and phases of antenna elements in phased array antenna. In the same field of endeavor, Vacanti discloses that in the system,
the electronically-steered phased array antenna has 64 elements {Fig.3, more than 64 antenna elements; [0041] lines 3(steer), 6 (antenna element); [0042] line 3 (electronically, beams)}, 
wherein each element has a specific amplitude and phase {[0041] line 6 (apply, phase shift, to, each, antenna elements); [0033] lines 11-12, adjusting, amplitude, across, array}, and 
wherein the electronically-steered phased array antenna is operated in Ku- Band between 11-13 Ghz ([0033] line 1 from bottom, Ku, band).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Preikschat, and Guan with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).

Regarding claim 30, which depends on claims 26-29, Espeland, Yu, Preikschat, and Guan do not detail the amplitudes and phases of antenna elements in phased array antenna. In the same field of endeavor, Vacanti discloses that in the system,
each element is programmed to have a specific amplitude and phase applied across the electronically-steered phased array antenna {[0022] lines 7-8, digital, phased array; [0027] line 2, electronically steered; [0033] lines 6 (phase shift), 11-12, adjusting, amplitude, across, array, software control},
the amplitude and phase used to create the summation and difference beam patterns synthetically {[0033] line 6, control, beam steering, by, phase shifting; [0044] lines 3-4 from bottom, summed, combined}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Preikschat, and Guan with the teachings of Vacanti to control amplitude and phase for each antenna element. Doing so would provide an electronically steered antenna beam for variety of operation modes and received signal from each antenna element can be processed to electronically form beams, as recognized by Vacanti ([0042] line 3, electronically, beam; [0022] line 10; [0044] lines 3-5 from bottom).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Espeland, Yu, Preikschat, and Guan as applied to claim 26 above, and further in view of Lalezari.
Regarding claim 33, which depends on claim 26, Espeland, Yu, Preikschat, and Guan do not disclose analog phase shifter. In the same field of endeavor, Lalezari discloses that in the system,
the single beam is synthesized using analog phase shifters {Fig.5A item 90; col.9 lines 31-33, phase shifter array, delay (for analog), by, power dividers}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Espeland, Yu, Preikschat, and Guan with the teachings of Lalezari to use delay line for phase shifting. Doing so would simplify antenna system with low cost and high reliability, as recognized by Lalezari (col.2 lines 40-44).

Claims 34-37 is rejected under 35 U.S.C. 103 as being unpatentable over Vacanti as applied to claim 18 above, and further in view of Espeland, Yu, Lalezari, and Guan.
Regarding claim 34, which depends on claim 18, Vacanti discloses that the method further comprising: 
using the first electronically-steered phased array antenna to generate a first single beam (see rejection of claim 18), 
However, Vacanti does not explicitly disclose tracking satellite signal. In the same field of endeavor, Espeland discloses that 
the first beam configured to connect to a beacon signal, wherein the beacon signal is coupled to a satellite ([0070] lines 12-13, tracking, satellite, beacon, signal); 
using the first beam to track the satellite as the satellite moves {[0070] lines 1 (directional antenna system), 3 (moving platform), 12-13 (tracking, satellite, beacon); [0004] lines 7-8, communication-on-the-move}, 
causing the first electronically-steered phased array antenna to lock in a direction of the satellite ([0145] lines 12-13, directional antenna, search for, locks onto the tracking signal);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vacanti with the teachings of Espeland to receive satellite signal. Doing so would provide a communication between moving platform (e.g. mobile) using satellite to keep the communication, as recognized by Espeland ([0004] lines 1-8; [0009] line 4).
However, Vacanti and Espeland do not explicitly disclose sum-difference beam and error signal. In the same field of endeavor, Yu discloses that 
creating a summation beam configured to generate a summation pattern and a difference beam configured to create a difference pattern ([0005] lines 10-11, sum-difference, beamformer, sum, difference, beam, patterns); 
comparing the summation pattern and the difference pattern to generate an error signal {[0013] Eq.(1)}; 
minimizing the error signal to zero ([0013] lines 7-10, sum beam pattern, maximum, at, boresight, difference beam pattern, zero, at, boresight); and 
using the summation pattern and difference pattern for monopulse tracking {[0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)} ;
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vacanti and Espeland with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target and reject unwanted clutter or jamming, as recognized by Yu ([0003] lines 5-7).
However, Vacanti, Espeland and Yu do not explicitly disclose coarse acquisition. In the same field of endeavor, Lalezari discloses that
using coarse acquisition (col.4 lines 12-13, amplitude, comparison, coarse data), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vacanti, Espeland and Yu with the teachings of Lalezari to roughly determine location first. Doing so would use amplitude information from beams, as recognized by Lalezari (col.10 lines 42-44).
However, Vacanti, Espeland, Yu, and Lalezari do not explicitly disclose beam scan using an up, down, and conical motion. In the same field of endeavor, Guan discloses that
wherein the first single beam is scanned using an up, down, and conical motion to determine general beam direction {page 2 lines 26-27 (main lobe, up and down, lobe conical motion)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vacanti, Espeland, Yu, and Lalezari with the teachings of Guan to make antenna main lobe offset parabolic axes. Doing so would make the beam scanning within small angle range so as to search target of tracking target, as recognized by Guan {page 2 lines 27-28 (lobe, within, small angle, scanning, to search, tracking target)}.

Regrading claim 35, which depends on claims 18 and 34, Vacanti discloses that in the method, 
the first electronically-steered phased array antenna further comprises 64 elements {Fig.3, more than 64 antenna elements; [0041] lines 3(steer), 6 (antenna element); [0042] line 3 (electronically, beams)}, 
wherein each element has a specific amplitude and phase {[0041] line 6 (apply, phase shift, to, each, antenna elements); [0033] lines 11-12, adjusting, amplitude, across, array}, and 
wherein the first electronically-steered phased array antenna is operating in Ku-Band between 11-13 Ghz ([0033] line 1 from bottom, Ku, band).

Regrading claim 36, which depends on claims 18 and 34-35, Vacanti discloses that the method further comprising: 
programming the amplitude and phase of each of the elements ([0022] lines 7-8, digital, phased array; [0027] line 2, electronically steered; [0033] lines 11-12, adjusting, amplitude, across, array, software control); 
applying various amplitude and phase tapers across the first electronically-steered phased array antenna {[0022] lines 17-18, various, beam; beam is built by amplitude and phase; [0033] lines 6 (phase shift), 11-12 (amplitude taper, across, array)}; and 
using the phase tapers to create the summation and difference beam patterns synthetically {[0033] line 6, control, beam steering, by, phase shifting; [0044] lines 3-4 from bottom, summed, combined}.

Regarding claim 37, which depends on claims 18 and 34, Vacanti and Espeland do not explicitly disclose monopulse sensing and sum-difference beam. In the same field of endeavor, Yu discloses that the method further comprising: 
using the summation pattern and difference pattern for monopulse tracking {[0005] line 10, monopulse; [0012] lines 7-8, tracking radar system; [0013] lines 13-17, DoA, is determined by, ratio, Eq.(1)}, wherein four quadrants are identified around the first single beam for azimuth and elevation comparison ([0017] lines 11-17, quadrant beam, Dx, Dy, center, azimuth angle, elevation angle; [0019] lines 9-10, azimuth difference, elevation difference); 
identifying an acceptable deviation angle for which the first single beam can stray within an N dB limit {[0016] lines 4-7, accuracy, monopulse ratio, maintained, adaptively suppressing (for N dB limit), interference; [0017] lines 13-14, Dx, Dy}; 
jittering the summation beam randomly within the N dB acceptable deviation angle {[0016] lines 4-5, accuracy, monopulse ratio, maintained (for acceptable), adaptively}, allowing the summation beam to traverse within each of the four quadrants {[0019] Eq.(8)}; 
activating the difference beam at a same position as the summation beam {[0019] Eq.(9), Eq.(10)}; 
determining an error signal {[0021] Eq.(11), Eq.(12)}; and 
making position corrections to allow for continued tracking of the satellite ([0033] line 9, undistorted estimated, monopulse ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vacanti, Espeland, Lalezari, and Guan with the teachings of Yu to use sum-difference beam pattern for monopulse signal tracking and quadrant beams. Doing so would steer antenna mainlobe toward a target of interest (e.g. satellite) to detect the desired target, reject unwanted clutter or jamming, and suppress jammer interference, as recognized by Yu ([0003] lines 5-7; [0040] lines 4-7).
However, Vacanti, Espeland, Yu, and Guan do not explicitly disclose fine acquisition. In the same field of endeavor, Lalezari discloses that
using fine acquisition {col.4 lines 10-11, phase, comparison, fine, high resolution, data}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Vacanti, Espeland, Yu, and Guan with the teachings of Lalezari to determine location using phase information. Doing so would provide higher resolution data relating to location, as recognized by Lalezari (col.5 lines 33-34, phase comparison, parameter, refined; col.10 lines 37-40, compare, phase, high resolution).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648